Citation Nr: 1505875	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease claimed as secondary to service-connected bronchial asthma and allergic rhinitis.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as secondary to service-connected bronchial asthma and allergic rhinitis.

3.  Entitlement to a rating in excess of 30 percent for service-connected bronchial asthma.

4.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).




ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the appellant's claim. 

The issues of entitlement to service connection for chronic kidney disease claimed as secondary to service-connected bronchial asthma and allergic rhinitis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate any currently diagnosed acquired psychiatric disorder. 

2.  The Veteran's asthma is manifested by, at worst, FEV-1 of 50.9 percent.  

3.  For the entire rating period, the Veteran's allergic rhinitis has manifested, at worst, nasal congestion, blockage, and nasal discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for a 60 percent rating, and no higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014). 

3.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In March 2011, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support claims for service connection and an increased rating and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claims.  The March 2011 VCAA notice was issued to the Veteran prior to the May 2011 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the September 2012 statement of the case (SOC) and the May 2014 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for allergic rhinitis, no additional notice is required regarding this downstream element of the service connection claim for allergic rhinitis.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in March and May 2011.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March and May 2011 VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  In a statement received in November 2012, the Veteran's indicated that he had requested an independent medical opinion.  However, regarding the claims decided herein, thorough VA medical examinations and opinions are already of record.  The VA examination reports clearly indicate that the Veteran does not have an acquired psychiatric disorder and demonstrate his current level of severity for the service-connected bronchial asthma and allergic rhinitis.  As such, an additional medical opinion is not warranted prior to disposition.

All relevant documentation, including VA treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided herein.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has an acquired psychiatric disorder as a result of his service-connected bronchial asthma and allergic rhinitis.  For the reasons set forth below, service connection for an acquired psychiatric disorder is not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  

The Veteran has stated that he has a nervous disorder as a result of his service-connected disabilities.  While the Veteran is competent to report lay-observable symptoms such as feeling nervous, the Veteran is not competent to diagnose himself with an acquired psychiatric disorder as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the May 2011 VA examiner determined that the Veteran did not endorse psychiatric symptoms and did not meet the criteria for a psychiatric diagnosis at that time.  She further stated that the Veteran's Global assessment of Functioning was 75 which indicated no impairment in social and industrial functioning.  The Veteran denied longstanding psychiatric problems, depression, paranoia, and insomnia; and his appetite was good.

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  Although the Veteran is competent to describe symptoms of nervousness, the diagnosis of a psychiatric disorder and the medical causation are not subject to lay observation.  In this case, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify, and the statements of the Veteran that he has a psychiatric disorder related to service or a service-connected disability  are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent and probative medical evidence indicates that the Veteran has no current psychiatric disorder.  As such, service connection cannot be granted for a psychiatric disorder.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").

The Board notes that the Veteran believes he has an acquired psychiatric disorder related to his service connected bronchial asthma  or allergic rhinitis; however, analysis of a psychiatric disorder under a theory of secondary service connection would not affect the finding of no current disability and thus would not assist in proving his claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed acquired psychiatric disorder is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regarding the Veteran's allergic rhinitis, he is contesting the disability evaluation assigned following the grant of service connection.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.


Analysis

Bronchial Asthma

Bronchial asthma is rated under Diagnostic Code 6602.  A 30 percent rating is warranted if the FEV-1 is 56 to 70 percent of the value predicted, if the FEV-1/FVC (forced volume vital capacity) ratio is 56 to 70 percent, or if intermittent inhalational or oral bronchodilator therapy is required. 

A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent, or; there were at least monthly visits to a physician are made for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  Id.

A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value, an FEV-1/FVC ratio of less than 40 percent, there is more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required. Id.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances. 38 C.F.R. § 4.96(d)(5).

The Board notes that prednisone, methylprednisone and Medrol are all systemic corticosteroids.  Mayo Clinic, http://www.mayoclinic.org/steroids/ART-20045692 and http://www.mayoclinic.org/drugs-supplements/methylprednisolone-injection-route/description/drg-20075216 (last visited September 26, 2014). 

In March 2011, the Veteran was afforded a VA Respiratory examination.  The March 2011 VA examiner noted that the Veteran does not suffer episodes of brochospastic disease and has not presented to an urgent care for respiratory distress since 1995.  Additionally, he noted that the Veteran has not taken an respiratory medications on a daily basis, is not prescribed nor does he carry a bronchodilator.  The May 2011 VA examiner noted that the Veteran's FEV1 was 60%.  

Although one March 2011 pulmonary function test result of record reveals findings consistent with that reported by the VA examiner, another March 2011 VA pulmonary function test reflects a post-dilator FEV1 of 50.9 percent.  There is no explanation regarding why one value has more merit than the other or invalidating the lower FEV1.  As such, giving the Veteran the benefit of the doubt, a 60 percent disability rating, and no higher, is warranted under Diagnostic Code 6602.  

The next higher 100 percent rating is not warranted.  Pulmonary function tests do not show a FEV-1 of less than 40 percent of the predicted value or an FEV-1/FVC ratio of less than 40 percent.  None of the medical evidence of record documents that requisite limited pulmonary function or more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  VA medical records show no asthma exacerbations and only one 9 day course of systemic corticosteroids in the past 5 years.  Furthermore, the vast majority of his VA medical records document that the Veteran denied shortness of breath.

During the entire rating period on appeal, none of the VA medical records or VA examinations include findings consistent with a 100 percent disability rating, or higher, on either basis.  

The medical evidence shows that the bronchial asthma has been essentially stable for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

As such, giving the Veteran the benefit of the doubt, the Board finds that a 60 percent rating, and no higher, is warranted for bronchial asthma.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Allergic rhinitis

The Veteran contends that his allergic rhinitis warrants a higher evaluation.   The Veteran reported that he sleeps on 2 to 3 pillows to breathe and sleep and that if he attempts to ambulate over 40 feet, it will cause him to wheeze and be short of breath.  See Veteran statement received in November 2012.

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  A 10 percent rating is warranted without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is awarded with polyps.  38 C.F.R. § 4.97.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the Veteran's allergic rhinitis has been manifested by, at worst, nasal congestion, blockage, and discharge.  According to the March 2011 VA Sinus examination report, the Veteran reported that this problem is much worse in the spring and the fall.  Specifically, he complained of episodes of nasal congestion, blockage, and discharge.  The Veteran has no history of any swelling, soft tissue changes, or other abnormalities over the paranasal sinuses.

Upon examination, the soft tissue over the external nose and paranasal sinuses showed no evidence of induration, tenderness, masses, or underlying bony changes.  Internally, the septum was relatively straight.  The turbinates were moderately to severely hyperemic.  The examiner saw a very slight watery discharge but did not see any polyps.  He remarked that there was no evidence of sinusitis disease on clinical exam. 

The Veteran is competent to report his symptoms are worse in the spring and fall.  However, during the entire appeal period, VA treatment records are negative for any complaints, treatment, or diagnoses of allergic rhinitis and there is no indication that the Veteran has experienced a 50 percent or greater obstruction of nasal passages at any point.  Therefore, the Board assigns the Veteran's statement less probative weight than the medical records reporting his specific symptoms.

As such, the Board finds that the weight of the evidence, lay and medical, does not warrant a compensable rating for allergic rhinitis, and the claim for increase must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Extraschedular

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bronchial asthma and allergic rhinitis are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  In this regard, the Veteran is being rated based on the severity of his asthma, as demonstrated by his pulmonary functioning.  Although the Veteran has complained that attempts to ambulate over 40 feet cause symptoms of wheezing and shortness of breath, the 60 percent rating adequately covers such symptomatology.  The symptom of shortness of breath, while not explicitly covered by the applicable Diagnostic Code, is implicitly covered because the code is partly based on his respiratory capacity as determined by the PFTs.  Further, the March 2011 VA examiner noted that the Veteran has limited exertion due to syringomelia and renal inufficiency.  The Veteran's allergic rhinitis has not been manifested by polyps and has not been shown to have greater than 50-percent obstruction of nasal passage on one side.  As noted above, the VA treatment records are generally negative for respiratory complaints and the record does not reflect that the Veteran has any other symptoms that have not been accounted for by the rating schedule.  The symptomatology and the disability levels for bronchial asthma and allergic rhinitis throughout the entire initial rating period under consideration are contemplated by the rating schedule, and the assigned ratings, are therefore, adequate.  In the absence of exceptional factors associated with bronchial asthma or allergic rhinitis, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, although the Veteran stated that his asthma is precipitated by or getting worse from increased allergic vasomotor rhinitis episodes, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Service connection for an acquired psychiatric disability is denied.

A disability rating of 60 percent, and no higher, for asthma is granted. 

An increased (compensable) initial rating for allergic rhinitis is denied. 


REMAND

In a June 2011 statement, the Veteran stated that his chronic kidney disease is secondary to his service-connected allergic rhinitis in addition to his bronchial asthma.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in March 2011 to assist in determining whether currently diagnosed chronic kidney disorder was secondary to the service-connected bronchial asthma.  The VA examiner opined that the Veteran's chronic kidney disease is more than likely due to his hypertension and complicated by development of erectile dysfunction and bladder outlet obstruction.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the currently diagnosed chronic kidney disease is caused or aggravated by the service-connected bronchial asthma or allergic rhinitis. 

Further, VA treatment records from April 2009 through May 2011 from the Jackson VA Medical Center (VAMC) are of record.  On remand, updated VA treatment records should be obtained and associated with the claims file.

During the pendency of this appeal, the Veteran has asserted that his service-connected disability renders him unemployable.  A TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  According to a statement received in November 2012, the Veteran indicated that he was forced to retire because of his asthmatic problems.  

Taking Rice into consideration, the Board is construing this statement to be a new claim for TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  

2.  Obtain all treatment records from the Jackson VAMC from June 2011 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  Refer the case to the VA examiner who conducted the March 2011 VA Respiratory examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for chronic kidney disease.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's chronic kidney disease is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected bronchial asthma or allergic rhinitis. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an examination and opinion regarding the Veteran's employability.  The entire claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

5.  After any additional notification and/or development deemed necessary is undertaken, the issues of service connection for chronic kidney disease claimed as secondary to bronchial asthma and allergic rhinitis and entitlement to TDIU should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


